DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 14-16 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao PG PUB 2018/0367386.
Re Claims 1, 7 and 31, Liao a Base station (a network device includes a processor and m,emory and a program) determining a BWP configuration information whereby the configuration includes at least one CORESET [0027] and transmitting the configuration information of the at least one CORESET to the UE (a terminal includes a processor and memory and program) [0059] wherein the CORESET is configured per BWP and a carrier comprises at least one BWP [0025], wherein figure 1 teaches in a case where one or more BWPs and one or more CORESETs are configured per carrier.
Re Claims 5, 14, further teaches RF bandwidth adaptation is supported whereby the UE is configured with one or more BWPs per carrier and each BWP can be configured with different BWP configuration parameters [0027] wherein the gNB supporting bandwidth adaptation can transmit the BWP switching signal in the DCI 
Re Claims 6, 15, BWP configuration information includes information regarding the time-frequency radio resources information of the BWP which includes at least one CORESET [0027].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao PG PUB 2018/0367386 in view of Sun et al PG PUB 2018/0227777.
Re Claims 2, 3, 8, 9, 11, 13, 17, 18, Liao teaches the gNB (the network device) transmitting a BWP switch signal to instruct the UE [0059] for monitoring the CORESET [0059].  Liao fails to explicitly teach at least one complete or incomplete CORESET within BWP (a BWP).  However, Sun et al teaches subfield can be configured to indicate one symbol of the CORESET (incomplete) or full CORESET length (complete) to enable the UE to determine whether unused symbols within the CORESET [0064] for monitoring for the PDCCH.  One skilled in the art would have been motivated to indicate the used symbols in the CORESET to improve power consumption [0056].  Therefore it would have been obvious to one skilled in the art to have combined the teachings.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472